296 So.2d 612 (1974)
John C. GRAY, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-1435.
District Court of Appeal of Florida, Third District.
June 18, 1974.
Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Linda C. Hertz, Asst. Public Defender, for appellee.
Before BARKDULL, C.J., and PEARSON and CARROLL, JJ.
PER CURIAM.
This appeal by the defendant below, from a judgment of conviction for aggravated assault and the sentence thereon, has been considered in the light of the record and briefs, and we hold that no reversible error has been shown. The defendant's motion for discharge under the speedy trial rule (Rule 3.191 CrPR, 33 F.S.A.) was properly denied. The question presented thereby was determined adversely to the defendant previously by this court's denial of his application for writ of prohibition. State ex rel. Gray v. Baker, Fla.App. 1973, 282 So.2d 683. A statement of the prosecutor in closing argument for which the defendant moved for mistrial did not requirement the granting of a mistrial, when viewed in connection with what was said by attorneys for both sides in argument bearing on the subject to which the challenged *613 remark related (Broge v. State, Fla.App. 1974, 288 So.2d 280) and in view of the charge of court. There was no motion to strike and for a cautionary instruction to disregard. See Morris v. State, 100 Fla. 850, 130 So. 582; Ricks v. State, Fla. App. 1971, 242 So.2d 763. We find no illegality in the sentence imposed.
The judgment is affirmed.